DETAILED ACTION
	Claims 1-7 are pending.
	All previously asserted prior art rejections are withdrawn in favor of allowance.  It is noted that the previous 102 rejection directed to claim 1 should have been on claim 5.
	Allowable Subject Matter
Claims 1-7 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Claims 1, 5, and 7 recite a train on a railroad track and a hydrogen source dispensing hydrogen to a fuel cell which drives the train.
Prior art Ovshinsky et al. (US 2002/0029820) teaches a hydrogen storage unit that delivers hydrogen to a fuel cell driven vehicle such as a car.  Ovshinsky does not teach that the vehicle is a train on a track and that the train is driven by a fuel cell.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729